UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): January 3, 2013 WSI Industries, Inc. (Exact name of Registrant as Specified in its Charter) Minnesota (State Or Other Jurisdiction Of Incorporation) 000-00619 41-0691607 (Commission File Number) (I.R.S. Employer Identification No.) 213 Chelsea Road Monticello, MN (Address Of Principal Executive Offices) (Zip Code) (763) 295-9202 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items under Sections 1, 3, 4, 6, and 7 are not applicable and therefore omitted. Item 2.02Results of Operations and Financial Condition. WSI Industries, Inc. (the “Company”) issued a press release on January 3, 2013 disclosing material non-public information regarding its results of operations for the first quarter of fiscal year 2013.The Company hereby furnishes the press release, which is attached hereto as Exhibit 99.1. Item 5.07Submission of Matters to a Vote of Security Holders. The Company held its 2013 Annual Meeting of Shareholders (the “Annual Meeting”) on January 3, 2013 at its offices at 213 Chelsea Road, Monticello, Minnesota, beginning at 1:00 p.m., local time.Of the 2,903,787 shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting, 2,489,051 shares were present either in person or by proxy.The final results of voting for each matter submitted to a vote of shareholders at the Annual Meeting are set forth below. Proposal 1.To elect five directors to hold office until the next Annual Meeting of Shareholders or until their successors are elected and shall qualify. Nominee For Withhold Broker Non-Vote Thomas C. Bender 878,705 James D. Hartman 878,705 Burton F. Myers II 878,705 Michael J. Pudil 23,115 Benjamin T. Rashleger 83,818 Proposal 2.To ratify the appointment of Schechter Dokken Kanter Andrews & Selcer Ltd. as the independent public accountants for the fiscal year ending August 25, 2013. For Against Abstain Broker Non-Vote -0- Accordingly, each nominee was elected as a director of the Company and the appointment of Schechter Dokken Kanter Andrews & Selcer Ltd. was ratified and approved. Item 8.01Other Events. On January 3, 2013, the Company’s Board of Directors declared a dividend of $.04 per share payable January 31, 2013 to holders of record on January 17, 2013. Item 9.01Financial Statements And Exhibits. Exhibit No. Description Press Release issued by WSI Industries, Inc. on January 3, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WSI INDUSTRIES, INC. By: /s/ Benjamin T. Rashleger Benjamin T. Rashleger Chief Executive Office & President Date:January 4, 2013
